Citation Nr: 0832505	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-20 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a back 
injury, to include degenerative disc disease with 
radiculopathy of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a September 2003 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Atlanta, Georgia in which the RO 
denied the benefit sought on appeal.  The appellant, who had 
active service from January 1967 to January 1971, appealed 
that decision to the BVA.  Thereafter, the RO referred the 
case to the Board for appellate review.    
 
The appellant testified at a personal hearing at the RO 
before the undersigned Veterans Law Judge in July 2007.  
Thereafter, the Board remanded the above-referenced claim for 
further development in November 2007.  The requested 
development has been completed; and the case has been 
returned to the Board for further review.
    

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A back disorder, including degenerative disc disease and 
degenerative joint disease, was not manifested during service 
or for many years following service, and is not shown to be 
causally or etiologically related to service.  


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service, 
nor may arthritis be presumed to have been so incurred or 
aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2007).  

With respect to the appellant's claim of entitlement to 
service connection for residuals of a back injury 
(hereinafter referred to as a "back disorder"), VA has met 
all statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Specifically, the Board finds that a letter dated in November 
2007 fully satisfied the duty to notify provisions. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was aware 
from this letter that it was ultimately his responsibility to 
give VA any evidence pertaining to his claim.  The November 
2007 letter informed the appellant that additional 
information or evidence was needed to support his service 
connection claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)[Pelegrini II].  Although the November 2007 letter was 
not sent prior to the initial adjudication of the appellant's 
claim, the Board finds that the belated notice was not 
prejudicial to the appellant since (1) he was provided 
adequate notice, (2) his claim was readjudicated and (3) the 
appellant was provided a Supplemental Statement of the Case 
explaining the readjudication of his claim in June 2008. 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[Mayfield III].



In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) has been revised in part recently.  These revisions 
became effective as of May 30, 2008, and several portions of 
the revisions are pertinent to the case at hand. See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final 
rule also removes the fourth sentence of 38 C.F.R. § 
3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's service medical records, VA treatment records and 
identified private medical records have been obtained, to the 
extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  In this regard, the record 
reveals that the appellant was afforded VA examinations in 
July 2003 and March 2005 in connection with his claim. 
38 C.F.R. § 3.159(c)(4).  In addition, the Board requested an 
addendum medical opinion in November 2007 addressing the 
medical questions in this case; and such an opinion was 
associated with the claims file in May 2008.  


Lastly, the Board notes for the record that the appellant has 
been provided with an explanation of disability ratings and 
effective dates pertaining to his claim. See November 2007 
letter from the Appeals Management Center to the appellant; 
June 2008 Supplemental Statement of the Case; Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Regardless, since the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim of entitlement to service 
connection for a back disorder, any questions as to the 
appropriate disability rating or effective date to be 
assigned to this claim are rendered moot; and no further 
notice is needed. Id.  

Therefore, since there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless and proceeds with a merits 
adjudication of the appellant's claim. Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006). 

B.  Law and Analysis

In this case, the appellant contends that he is entitled to 
service connection for residuals of a back injury that he 
alleges occurred in 1968 during his period of service.  
Specifically, the appellant reports that he fell into a large 
deep hole in Vietnam while walking at night from his service 
station to the mess hall; and that he landed on his back 
across a pipe at the bottom of the hole. See August 2002 and 
June 2005 statements in support of claim; July 2007 BVA 
hearing transcript, pgs. 
3-8.  He alleges that he began experiencing neck and back 
pain subsequent to this fall; that this back pain persisted 
throughout his remaining period of service; and that he 
continued to experience back pain and problems after he 
separated from service. Id.  The appellant also reports 
seeing a private chiropractor subsequent to his discharge 
from service, at which time x-rays were taken that he reports 
revealed evidence of old spine fractures in three places. Id.  
He argues that these fractures and his other back 
symptomatology are related to his 1968 fall in service; and 
as such, his current back condition should be service 
connected. See August 2002 statement; July 2007 BVA hearing 
transcript, p. 10.   

While viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  As such, the appeal must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. See 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a)(2007).  
Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. §§ 3.303, 
3.304.  

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury. Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board observes that for 
injuries which were alleged to have occurred in combat, 
38 U.S.C. § 1154(b) provides a relaxed evidentiary standard 
of proof to determine service connection. See Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  However, as the 
appellant does not contend (nor do his service records show) 
that he injured his back while in the performance of combat 
duties, the provisions of 38 U.S.C. § 1154(b) are not 
applicable to this case.  Therefore, the three (3) service 
connection elements referenced above must be shown for 
service connection to be granted in this case.   

With regard to the first element necessary for a grant of 
service connection (evidence of a current disability), the 
medical evidence of record reveals that the appellant has a 
current back diagnosis of degenerative disc disease of the 
lumbar spine with radiculopathy. July 2003 and March 2005 VA 
examination reports.  The Board finds that this diagnosis 
constitutes a current disability for VA purposes and fulfills 
the requirement of the first element of the service 
connection test.  

With regard to the second element necessary for a grant of 
service connection (an in-service occurrence or injury), the 
appellant contends (as mentioned above) that his current 
lumbar spine diagnosis is related to a fall into a large deep 
hole while in service.  However, a review of the appellant's 
service medical records fails to reveal any specific evidence 
corroborating this alleged fall.  See service medical records 
dated from February 1967 to October 1970; appellant's June 
2005 statement.  However, there are two notations in the 
appellant's service medical records that reflect complaints 
pertaining to his back.  The first, a handwritten note dated 
in January 1968, seems to indicate the appellant was 
prescribed medication for back pain.  The second is a March 
1970 service medical record which indicates that the 
appellant was seen for complaints of back pain that he 
reported began while he was running.  Notably, this record 
appears to indicate that the appellant reported experiencing 
back pain before. See March 1970 service medical record 
("Running this morning - back started hurting - has happened 
before").  Subsequent to the completion of a physical 
examination, the appellant was diagnosed with low back 
syndrome. Id.  No service medical records dated between March 
1970 to December 1970 reflect any additional complaints of 
back pain.  The appellant then separated from service in 
December 1970.  During his separation medical examination, 
the appellant denied experiencing back trouble of any kind; 
and a physical examination of his back was found to be 
normal. See December 1970 report of medical examination and 
report of medical history.  In addition, the appellant denied 
all other pertinent medical and surgical history other than 
specific items reported during his examination. December 1970 
report of medical examination.  Reference to a fall in 1968 
with subsequent back complaints was not noted among those 
items. Id.   

Thus, a review of the appellant's service records do not 
specifically note that the two complaints of back pain in 
service were due to the fall in question in this case.  The 
appellant does not dispute this fact.  Rather, he contends 
that this lack of documentation is due to missing treatment 
records (June 2005 statement in support of claim), in 
addition to his service medical providers' failure to 
document his reports of the 1968 fall during subsequent 
treatment for his back problems.  Specifically, the appellant 
indicates that when he sought treatment in relationship to 
back pain upon return to the United States, his reports of 
injuring his back in Vietnam were ignored and he was 
evaluated for other conditions (i.e., kidney stones). August 
2002 statement in support of claim.  Therefore, 
contemporaneous evidence in the form of his service medical 
records is not available.  In light of this missing 
information, the appellant has submitted alternative evidence 
in the form of lay statements from another veteran and an ex-
employer in support of his claim.  

In this regard, the Board observes that the claims file 
contains a buddy statement received by the RO in June 2004 
from G.F., Jr.  In this statement, G.F. reports that he was 
stationed at Nellis Air Force Base in March 1970 when he saw 
the appellant collapse in front of him while running in 
physical exercise.  G.F. states that he stopped to help the 
appellant, at which time the appellant told him that his 
lower back went out on him and that his back trouble was the 
result of a fall that had happened in Vietnam.  G.F. 
indicates that he and others took the appellant to the 
hospital for treatment, where he was not kept long; and that 
the appellant later told him that his hospital medical 
providers only tested him for some type of stones. G.F. 
states that he saw the appellant almost everyday after the 
March 1970 incident and noticed that the appellant was in 
pain and walked awkwardly. See June 2004 statement.  In 
addition, G.F. reports that when he and the veteran were 
discharged from service in 1971, he remembered the appellant 
continuing to have bad days with his lower back. Id.  

In addition to the letter from G.F., the claims file contains 
a lay statement from the appellant's former employer in which 
the employer states that the appellant worked for him almost 
immediately after he separated from service (from 1972 to 
1976); and that he observed the appellant experiencing 
ongoing problems with his back during this time frame. See 
June 2006 statement.  The employer indicated that the 
appellant told him of an incident in Vietnam in which he fell 
into a deep hole while on duty; and that he stated this was 
the beginning of his back problems.  He also reported that 
the appellant told him that because of injury priority and a 
shortage of medical personnel in service, his military 
doctors would not examine his back for injuries.  Lastly, the 
employer indicated that he and the appellant communicate on a 
regular basis and see one another several times a year; that 
the appellant's back problems are severely debilitating; and 
that he had observed the appellant's ability to function 
worsen throughout the years. Id.   

In terms of analyzing the lay evidence referenced above, the 
Board observes that even assuming that the veteran sustained 
an injury to the back in service due to a fall in a hole, and 
thus assuming that the second element that must be shown to 
establish service connection is shown, such an assumption 
does not lead to the conclusion that the claimed fall/back 
injury in service has resulted in the current diagnosis.  In 
order to answer this medical question (i.e., the third 
element of the service connection test), the Board turns to 
the post-service medical evidence of record.   

A review of the appellant's post-service medical records 
reveals that the first documentation pertaining to the 
appellant's complaints of low back pain are dated in February 
1989, almost eighteen (18) years after the appellant 
separated from service. See private medical records dated 
from February 1989 to August 1994 and July 2003; VA medical 
records from January 2002 to November 2006.  Although the 
appellant testified that he sought treatment for his back 
problems approximately six (6) months after his discharge 
from service, no such records are contained in the claims 
file and the appellant has reported they are available 
because they have been destroyed. July 2007 BVA hearing 
transcript, pgs. 6-7; January 2003 statement in support.  
Thus, the first medical evidence of record documenting the 
appellant's back treatment is an initial treatment note dated 
in February 1989 with a chiropractor.  At that time, the 
appellant reported that he fell in a hole while in service 
and had been experiencing recurrent attacks of back pain 
since that time. February 1989 private medical records.  
Physical examination revealed that the appellant had limited 
range of motion, muscle spasms of the back and tenderness. 
Id.  In addition, radiographic examination of the appellant's 
lumbar spine revealed increased anterior wedging of the L5-S1 
disc; and with "increased lumbosacral angle" there was 
evidence of an old fracture in the lower thoracic and upper 
lumbosacral spine. Id.  The appellant was diagnosed with 
intervertebral disc syndrome ("IVDS"); and underwent 
chiropractic treatment from February 1989 to August 1994.  Of 
these treatment records, none contain a medical opinion 
linking the appellant's diagnosis of IVDS to the alleged fall 
in service.  

A review of the appellant's VA medical records also reflect 
the appellant's treatment for low back pain; and reference 
his reports of injuring his back during service.  However, 
none of these records contain a medical opinion linking the 
appellant's diagnosis of intervertebral degenerative disc 
disease to the claim inservice incident.  In addition, the 
Board finds it notable that as part of his VA medical 
treatment, the appellant underwent x-rays and an MRI of the 
lumbar spine that revealed predominant L5-S1 intervertebral 
degenerative disc disease with small left sided 
posterolateral disc protrusion and degenerative spondylosis 
anteriorly at the dorsolumbar junction. January 2002 and 
February 2002 VA medical records.  No old fractures of the 
lower thoracic and upper lumbosacral spine were reported. 
Id.; see also July 2003 VA examination report, p. 5 (x-rays 
of the lumbosacral spine showed degenerative disc disease 
with disc space narrowing at L5-S1 and hypertrophic 
degenerative changes throughout the lumbar spine).    

In addition to the post-service treatment records referenced 
above, the claims file contains two VA examination reports 
dated in July 2003 and March 2005 and an addendum VA medical 
opinion dated in May 2008.  During his examinations, the 
appellant was diagnosed with degenerative disc disease of the 
lumbar spine.  Although the July 2003 examiner obtained a 
medical history from the appellant that included his report 
of injury in service, the examiner did not provide a medical 
opinion as to whether the appellant's current back disorder 
was the result of his alleged fall in service. July 2003 VA 
examination report.  Although the RO requested that the March 
2005 examiner provide such an opinion (March 2005 VA 
examination request), the examiner indicated after reviewing 
the appellant's claims file and performing a physical 
examination that he could not resolve the medical issue 
without resort to speculation as there was no documentation 
provided to him outlining the veteran's 1968 fall. March 2005 
VA examination report.  In doing so, the examiner reported 
that a previous injury to the back could be the starting 
point for the appellant's degenerative changes, but that he 
could not say that the fall and injury allegedly suffered by 
the appellant in 1968 was the sole or even primary reason for 
his current condition because the documentation regarding the 
appellant's back problems (in terms of post-service medical 
treatment) really did not begin until 1989. Id.   

In light of the foregoing, the Board determined in its 
November 2007 decision that an addendum VA medical opinion 
was necessary that addressed the issue of continuity of 
symptomatology.  In doing so, the Board sought a medical 
opinion that took into account the overall symptomatology 
reported by the appellant in service (regardless of its 
cause) and the lay statements of record reflecting that the 
appellant complained of post-service back pain prior to 1989.  
Such an opinion was provided in May 2008.   After reviewing 
all evidence contained in the claims file, including (a) the 
appellant's 1968 and 1970 service medical records, (b) the 
June 2004 buddy statement and (c) the June 2006 statement 
from the appellant's former employer, the May 2008 VA 
examiner opined that it was less likely than not that the 
appellant's back pain and degenerative disc disease were the 
result of any specific fall or incident during his service 
career. May 2008 medical opinion.  In supporting his 
conclusion, the examiner relied upon his review of the claims 
file, particularly noting the appellant's service medical 
records and the lay statements of record.  In doing so, he 
essentially reported that even though the lays statements 
1) reflect the drafters' beliefs that the appellant suffered 
significant debilitating back pain as of March 1970 that 
continued after service and 2) suggest the occurrence of a 
significant fall which might have initiated the ultimate 
development of significant degenerative disc disease and 
spondylosis within the appellant's back, these statements 
contradicted the information contained in the appellant's 
service separation medical questionnaire in which the 
appellant 1) documented in his own handwriting no history of 
back pain or problems in service and 2) marked "no" in the 
box that asked if there were any injuries or any other 
incidents while in the service that caused him pain or any 
other issues. Id.  The examiner ultimately found the 
appellant's own responses contained in his service separation 
examination to be more persuasive in terms of evaluating the 
severity of the appellant's alleged back injury than the 
statements provided by his co-serviceman and former employer.  

After considering the May 2008 VA examination report in 
conjunction with all other evidence of record, the Board 
finds the medical opinion contained therein to be persuasive 
and credible.  The Board acknowledges the examiner's analysis 
in terms of the questionable severity of the appellant's 
alleged 1968 back injury and March 1970 complaints of back 
pain since it is evident that subsequent to the March 1970 
back injury, the appellant was discharged back to duty where 
he remained another ten months until he separated from 
service. See DD Form 214.  Notably, despite the current 
assertions that the appellant had been experiencing back pain 
daily and walking awkwardly as reported by G.F., there is no 
notation of this incident in the appellant's discharge 
examination.  Thus, in light of the May 2008 VA examiner's 
consideration of this and the other evidence of record, the 
Board finds the medical opinion to be persuasive and 
uncontroverted.  As such, the third element of the service 
connection test has not been met.  In addition, the Board 
finds that the evidence of record does not reveal a 
continuity of  symptomatology supportive of the claim in 
light of the appellant's denial of back pain at the time of 
service separation and his post-service medical records 
revealing initial treatment for back pain 18 years after 
discharge from service. 

Therefore, the Board concludes that the preponderance of the 
evidence is against the appellant's claim that his back 
disorder had its onset in service or is otherwise causally or 
etiologically related to service.  Service connection on a 
presumptive basis for arthritis is also not warranted since 
this condition was not diagnosed within one year of the 
appellant's separation from service. See July 2003 and March 
2005 VA examination reports.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not applicable. See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).




ORDER

Service connection for residuals of a back injury, to include 
degenerative disc disease with radiculopathy of the lumbar 
spine, is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


